DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s RCE filed on 6/17/22.

Election/Restrictions
An election without traverse was made on March 22, 2021. The election was made to examine species 1, figs 2-4.
In the current RCE, the applicant adds a new claim (claim 26) and mentioned that there is support for the new limitation claimed.
However, the new limitation is drawn to the non-elected species, as clearly shown in page 20 lines 4-28. Therefore, the new claim will not be considered as drawn to the elected species. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the interaction of elements as claimed in claim 1 (see 112 2nd paragraph rejection below), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 11, 12, 14-17 and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires that the first gearing element of the group of the sun gear, the planet gear carrier and the ring gear is coupled or couplable to the drive motor.
The limitation implies that either one of the group is coupled to the motor. There is no support for that in the application. The specification recites the following: 

    PNG
    media_image1.png
    942
    1772
    media_image1.png
    Greyscale

As described, the 1st gearing element is the sun gear, which is the one that interacts with the motor; and the 2nd gearing element is the planetary gear carrier, which is the one that interacts with the lock latch. Correction is required.

Claim 1 also requires a connection between the 1st and 2nd gearing elements. However, it is unclear how 1st gearing element 13 is connected or coupled to 2nd gearing element 14. Here are figs 2 and 3 (same for fig 4): 

    PNG
    media_image2.png
    1360
    2436
    media_image2.png
    Greyscale

As shown, there is 2 lines from element 13 (which line is for element 10 and which line for element 13), then element 14 is pointing some structure not even related as to say “connected” or “coupled”. Same as to element 15. In fig 3, there are 3 lines from element 14, none of the structures shows “connected” or “coupled” with element 13.
A broad interpretation will be given. Correction is required (see drawing objection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-17 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Application Publication No 20040227357 to Ishihara et al (Ishihara) in view of US Pat No 7,261,013 to Kachouh et al (Kachouh).

    PNG
    media_image3.png
    848
    1616
    media_image3.png
    Greyscale

Ishihara discloses an auxiliary locking drive for a motor vehicle lock comprising a lock latch and a pawl (101, 103).
The auxiliary locking drive provides an auxiliary locking drive train comprising an auxiliary locking drive motor (M) and a planetary gearing which is connected downstream of the auxiliary locking drive motor and that comprises a plurality of gearing elements. The gearing elements comprising a sun gear (20), a planet gear carrier (22) and a ring gear (21).
The sun gear (20) defines a 1st gearing element operatively coupled to the auxiliary locking drive motor, the planetary gearing carrier (22) defines the 2nd gearing element operatively coupled to the lock latch, and the ring gear (21) defines the third gearing element. 
Wherein, within the scope of an auxiliary locking operation, the lock latch is adjustable in the locking direction thereof by the auxiliary locking drive motor by the second gearing element performing an auxiliary locking adjustment from a starting state.
The drive further comprises a switchable fixing device (201), with which, in order to produce and release a drive coupling between the first gearing element and the second gearing element, the third gearing element of the planetary gearing is fixable and releasable.
The drive further comprises a control arrangement (C) which electrically activates the auxiliary locking drive.
A spring (201d) is provided to interact with the fixing device.

However, Ishihara fails to disclose that the motor will release the fixing device. Ishihara discloses a manual operation through a cable (302).

    PNG
    media_image4.png
    553
    686
    media_image4.png
    Greyscale

Kachouh teaches that it is well known in the art to provide a fixing device (8), for blocking movement of a planetary gearing (7, 7a and 7b), being released by a motor (2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the arrangement described by Ishihara with the motor operating the fixing device, as taught by Kachouh, in order to simplify the drive by using less members in order to move the fixing device or the use of other elements to move the fixing device.

In combination, the prior art will teach that the fixing device is released by the motor, independently of an opening operation that disengage the latch from the pawl.



Response to Arguments
With respect to the drawing objection and 112 2nd paragraph rejection to claim 1, the applicant argues that the figures clearly show the invention as claimed. 
First issue:
Claim 1 requires that a first gearing of the group of the sun gear, the planet gear carrier, and the ring gear is coupled or is couplable to the auxiliary locking drive motor and a second gearing element of the planetary gearing is coupled or is couplable to the lock latch.
In other words, any of the sun gear, the planet gear carrier and the ring carrier is coupled to the motor. Then, how that is possible?
There is no support or illustration of the planet gear carrier or the ring carrier being coupled to the motor. One thing is to claim something broad but is another thing to actually try to claim something that is not supported.
Therefore, continuing with the prosecution of the application, the claim was examined as the sun gear being coupled to the motor. Therefore, applicant has just 2 choices: 
1) correction of the language (mentioning that is the sun gear the one coupled to the motor), or 
2) then provide a drawing showing the planet gear carrier or the ring carrier coupled to the motor and present provide in the application of that.  



Second issue:
Claim 1 requires a connection between the 1st and 2nd gearing elements. However, from the drawings, it is unclear how.
The drawings ARE A MESS. Simple. 
Drawings shows, as seen in figs 2-4, reference numbers together. Here is for example fig 3:

    PNG
    media_image5.png
    662
    601
    media_image5.png
    Greyscale

As shown, from numbers 10/13, there are two lines, one pointing the center, which is the sun gear, and another line pointing the exterior surface of the planetary gear. So how that exterior surface, which the drawing defines as element 13 is connected to 14, which is the second gearing element? 
Also, which structure is actually element 14, since there is 3 lines extending from the number to the drawings, each pointing a different structure?

Therefore, as demonstrated, the drawings and the claim language NEED correction, since there are not showing the claimed feature.
The arguments are not persuasive and the rejection is maintained.

As to the prior art rejection, the arguments are still not persuasive and since the examiner will not change his position, the rejection is maintained.

With respect to new claim 26, the limitation is drawn to the non-elected species. Therefore, the claim was not considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 5, 2022